Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically Boyd(US 2017/0126351) teaches an optical line terminal for interfacing with any of a plurality of types of optical modules(See Paragraph 39, fig. 2a i.e. an optical line terminal(202) for interfacing with any of a plurality of types of optical modules which are bridges(206,208)), wherein each of the types of optical modules corresponds to a respective optical protocol or combination of optical protocols for communicating with a plurality of optical network terminals through an optical network(See Paragraph 39,70 fig. 2a,4a,4b i.e. each of the types of optical modules(bridges) (206,208 of fig. 2a) corresponds to a respective optical protocol or combination of optical protocols for communicating with a plurality of optical network terminals(ONUs)(228 of fig. 2a) through an optical network(200 of fig. 2)), comprising: a socket for receiving an optical module(See Paragraphs 45,46, fig. 4a,4b i.e. the OLT module(404) has a socket for receiving an optical module(bridge)); optical line terminal (OLT) circuitry configured to encapsulate first data for transmission through the optical network and to communicate with the optical network terminals for controlling upstream transmissions through the optical network by the optical network terminals(See Paragraphs 53, fig. 5 i.e. optical line terminal (OLT) circuitry(502) configured to encapsulate first data(504) for transmission through the optical network and to communicate with the optical network terminals(ONU)(506) for controlling upstream transmissions(520) through the optical network by the optical network terminals(ONU)(506)), the OLT circuitry configured to transmit the first control information to a first optical module mated with the socket, the OLT circuitry configured to receive second data from the first optical module(See Paragraphs 46,53,54, fig. 5 i.e. the OLT circuitry configured to transmit the first control information(Gate)(504) to a first optical module(bridge)(510) mated with the socket, the OLT circuitry(502) configured to receive second data (Burst)(526) from the first optical module(510)). 
Boyd does not teach the OLT circuitry configured to transmit the first data and the first control information to a first optical module ….the OLT circuitry configured to receive second data and second control information from the first optical module; and a controller configured to control the OLT circuitry to selectively operate in a plurality of operational modes, including at least a first operational mode and a second operational mode, the controller configured to identify a module type for the first optical module and to select one of the first operational mode and the second operational mode based on the identified module type, the controller further configured to control the OLT circuitry to operate in the selected operational mode when the first optical module is mated with the socket, wherein the OLT circuitry is electrically and operationally compatible with a first type of optical module when operating in the first operational mode, and wherein the OLT circuitry is electrically and operationally compatible with a second type of optical module when operating in the second operational mode.
Tamai et al.(US 2013/0004171 A1) teaches the OLT circuitry configured to transmit the first data and the first control information to a first optical module( See Paragraph 33, fig. 1 i.e. optical line terminal (OLT) circuitry(12) configured to transmit the first data and the first control information(downstream data and control signals) to a first optical module(16)), the OLT circuitry configured to receive second data and second control information from the first optical module( See Paragraph 32, fig. 1 i.e. the OLT circuitry(12) configured to receive second data and second control information(upstream data and control signals) from the first optical module(18)).
Kamijo et al.(US 2012/0114331) teaches a controller(204) for controlling the operation of OLT(2) and for performing sleep mode control(See Paragraph 56, fig. 2).
Mukai et al.(US 2014/0193150) teaches the OLT(1a) has a power saving mode selection unit(9) for selecting a power saving mode based on idle period and operation time(See Paragraph 267, fig. 29).
However, the prior art of record fails to teach an optical line terminal for interfacing with any of a plurality of types of optical modules, wherein each of the types of optical modules corresponds to a respective optical protocol or combination of optical protocols for communicating with a plurality of optical network terminals through an optical network, comprising:… a controller configured to control the OLT circuitry to selectively operate in a plurality of operational modes, including at least a first operational mode and a second operational mode, the controller configured to identify a module type for the first optical module and to select one of the first operational mode and the second operational mode based on the identified module type, the controller further configured to control the OLT circuitry to operate in the selected operational mode when the first optical module is mated with the socket, wherein the OLT circuitry is electrically and operationally compatible with a first type of optical module when operating in the first operational mode, and wherein the OLT circuitry is electrically and operationally compatible with a second type of optical module when operating in the second operational mode.
Claim 20 is allowed because the prior art of record, specifically Boyd(US 2017/0126351) teaches a method for interfacing an optical line terminal with any of a plurality of types of optical modules(See Paragraph 39, fig. 2a i.e. a method for interfacing an optical line terminal(202) with any of a plurality of types of optical modules which are bridges(206,208)), wherein each of the types of optical modules corresponds to a respective optical protocol or combination of optical protocols for communicating with a plurality of optical network terminals through an optical network (See Paragraph 39,70 fig. 2a,4a,4b i.e. each of the types of optical modules(bridges) (206,208 of fig. 2a) corresponds to a respective optical protocol or combination of optical protocols for communicating with a plurality of optical network terminals(ONUs)(228 of fig. 2a) through an optical network(200 of fig. 2a)), comprising: encapsulating, with optical line terminal (OLT) circuitry of the OLT, first data for transmission through the optical network(See Paragraphs 53, fig. 5 i.e. encapsulating, with optical line terminal (OLT) circuitry of the OLT(502), first data for transmission through the optical network); communicating with the optical (See Paragraphs 39,53, fig. 2a i.e. communicating with the optical network terminals(ONUS)(228) via the OLT circuitry(212) for controlling upstream transmissions through the optical network(200) by the optical network terminals(228)); transmitting, with the OLT circuitry, the the first control information to a first optical module mated with a socket of the OLT (See Paragraphs 46,53,54, fig. 5 i.e. transmitting, with the OLT circuitry(502), the first control information(504) to a first optical module(510) mated with a socket of the OLT(502)); receiving, with the OLT circuitry, second data from the first optical module (See Paragraphs 46,53,54, fig. 5 i.e. the OLT circuitry for receiving, with the OLT circuitry(502), second data(526) from the first optical module(510)). 
Boyd does not teach transmitting, with the OLT circuitry, the first data and the first control information to a first optical module mated with a socket of the OLT; receiving, with the OLT circuitry, second data and second control information from the first optical module; controlling, with a controller, the OLT circuitry to selectively operate in a plurality of operational modes, including at least a first operational mode and a second operational mode; identifying, with the controller, a module type for the first optical module; selecting, with the controller, one of the first operational mode and the second operational mode based on the identified module type; and controlling, with the controller, the OLT circuitry to operate in the selected operational mode when the first optical module is mated with the socket, wherein the OLT circuitry is electrically and operationally compatible with a first type of optical module when operating in the first 
Tamai et al.(US 2013/0004171 A1) teaches the OLT circuitry configured to transmit the first data and the first control information to a first optical module( See Paragraph 33, fig. 1 i.e. optical line terminal (OLT) circuitry(12) configured to transmit the first data and the first control information(downstream data and control signals) to a first optical module(16)), the OLT circuitry configured to receive second data and second control information from the first optical module( See Paragraph 32, fig. 1 i.e. the OLT circuitry(12) configured to receive second data and second control information(upstream data and control signals) from the first optical module(18)).
Kamijo et al.(US 2012/0114331) teaches a controller(204) for controlling the operation of OLT(2) and for performing sleep mode control(See Paragraph 56, fig. 2).
Mukai et al.(US 2014/0193150) teaches the OLT(1a) has a power saving mode selection unit(9) for selecting a power saving mode based on idle period and operation time(See Paragraph 267, fig. 29).
However, the prior art of record fails to teach a method for interfacing an optical line terminal with any of a plurality of types of optical modules , wherein each of the types of optical modules corresponds to a respective optical protocol or combination of optical protocols for communicating with a plurality of optical network terminals through an optical network, comprising:… controlling, with a controller, the OLT circuitry to selectively operate in a plurality of operational modes, including at least a first operational mode and a second operational mode; identifying, with the controller, a module type for the first optical module; selecting, with the controller, one of the first operational mode and the second operational mode based on the identified module type; and controlling, with the controller, the OLT circuitry to operate in the selected operational mode when the first optical module is mated with the socket, wherein the OLT circuitry is electrically and operationally compatible with a first type of optical module when operating in the first operational mode, and wherein the OLT circuitry is electrically and operationally compatible with a second type of optical module when operating in the second operational mode. 
Claims 2-19,21,22 are allowed due to their dependency to allowed claims 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637